                                      Case 3:21-cv-00296-CLB Document 1 Filed 07/09/21 Page 1 of 3



                              1 IVtcCormick, Barstow, Sheppard,
                                   Wayte & Carruth LLP
                              2 Michael A. Pintar
                                Nevada Bar No. 3 789
                              3 michael.pintar@mccormickbarstow.com
                                   241 Ridge Street, Suite 300
                              4 Reno, Nevada 89501
                                   Telephone: (775) 333-0400
                              5 Facsimile: (775)333-0412

                              6 Attorneys for Defendants Travis J. Hostetler and
                                Specialty Eggs, Inc.
                              7

                              8                                  UNITED STATES DISTRICT COURT
                              9                          DISTRICT OF NEVADA, NORTHERN DIVISION
                         10

                         11 CHARLES CURTIS REED,                                     Case No.

                         12                      Plaintiff,                          NOTICE OF REMOVAL OF ACTION BY
                                                                                     DEFENDANTS PURSUANT TO 28 U.S.C.
                         13              V.                                          §1332 AND 28 U.S.C. §1441(b)
                         14 TRAVIS J. HOSTETLER, FAIRFIELD
                                  EGGS, INC., DOES 1-10, and ROE
                         15 CORPORATIONS 1-10, inclusive,

                         16                      Defendants.

                        17

                         18              TO: THE CLERK OF THE COURT; ALL PARTIES AND THEIR ATTORNEYS OF
                        19 RECORD:

                        20               PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1441, Defendants, Travis J. Hostetler
                        21        and Fairfield Eggs, Inc. (collectively "Defendants"), by and through their attorneys of record,
                        22        McCORMICK, BARSTOW, LLP, hereby give notice of removal of the above-entitled action from
                       23         the Second Judicial District Court, County ofWashoe, Case No. CV21-01040, to the United States
                       24 District Court for the District of Nevada and further states as follows:

                       25                                        STATEMENT OF JURISDICTION
                       26                This Court has original jurisdiction under 28 U.S.C. § 1332 based on diversity of citizenship
                       27         and removal is therefore proper under 28 U.S.C. § 1441(b) as there is complete diversity between
                       28         the parties and the matter in controversy exceeds $75,000.00.
MCCORMICK, BARSTOW.                                                                                                          Case No.
 SHEPPARD, WAYTE &
   CARRUTH LLP
241 RIDGE STREET. SUITE 300
                                    NOTICE OF REMOVAL OF ACTION BY DEFENDANTS PURSUANT TO 28 U.S.C. 1332 AND 28 U.S.C.
     RENO.NV 89501                                                              1441(b)
                                      Case 3:21-cv-00296-CLB Document 1 Filed 07/09/21 Page 2 of 3



                              1                                        THE REMOVED CASE
                              2           The removed case is a civil action and was filed on June 4, 2021 in the Second Judicial
                              3   District Court of Nevada, Washoe County, having been assigned Civil Case No. CV21-01040,
                              4   captioned Charles Curtis Reed, Plaintiff, v. Tr avis J. Hosteller, Fair field Specialty Eggs, Inc., Does
                              5   1-10, and Roe Corporations 1-10, inclusive. A copy of Plaintiffs Complaint is attached and
                              6 included as Exhibit "1". Plaintiff alleges in the removed case that on June 11, 2019, in Elko County,

                              7   Nevada, Plaintiffs vehicle was struck by a vehicle driven by Defendant Travis J. Hosteller and
                              8 owned by Defendant Fairfield Specialty Eggs, Inc. (Ex. 1, ^ 5-6).

                              9          As required by 28 U.S.C. § 1446(a), a copy of all processes Defendants received, pleadings
                          10      and orders served upon Defendants in the removed case are attached as Exhibits "1" and "2 " hereto.
                         11                                            REMOVAL IS TIMELY
                         12              This action was commenced on June 4, 2021. The Summons and Complaint was served
                         13 upon Defendant Fairfield Specialty Eggs, Inc., on June 9, 2021. No other service has been

                         14       effectuated. Thus, this removal is within 30 days of receipt of the Summons and Complaint by
                         15 Defendants.

                         16                                      VENUE REQUIREMENT IS MET
                         17              Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United States District
                         18 Court of the District of Nevada embracing the place where the state court action is pending.

                        19                                   DIVERSITY OF CITIZENSHIP EXISTS
                        20               This is a civil action that falls under the Court's original jurisdiction under 28 U.S.C. § 1332
                        21 (diversity of citizenship) and is one that may be removed to this Court based upon diversity of

                        22        citizenship pursuant to 28 U.S.C. §§ 1441 and 1446. Plaintiff alleges that he is a resident ofWashoe
                       23 County, Nevada. Plaintiff further alleges that Defendant Hostetler is a resident of the state of

                        24 Illinois, and that Defendant Fairfield Specialty Eggs, Inc. is a foreign corporation doing business in

                       25 the State of Nevada. Fairfield Specialty Eggs, Inc. has its principal place of business in in Illinois,

                       26 and thus, is a citizen of the state of Illinois for the purposes of determining diversity.

                       27 ///

                       28 ///
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE S
                                                                                   2                                           Case No.
    CARRUTH LLP
241 RIDGE STREET. SUITE 300
                                    NOTICE OF REMOVAL OF ACTION BY DEFENDANTS PURSUANT TO 28 U.S.C. 1332 AND 28 U.S.C.
      RENO, NV 89501                                                             1441(b)
                                       Case 3:21-cv-00296-CLB Document 1 Filed 07/09/21 Page 3 of 3




                              1                                 THE AMOUNT IN CONTROVERSY
                              2            In this action. Plaintiff alleges two (2) causes of action. In Plaintiffs prayer, he seeks
                              3 substantial and additional damages in excess of $15,000 for each cause of action. Plaintiff has

                              4 alleged that he has incurred past medical specials of $105,492.00 and has made a settlement demand

                              5 to Defendants insurance company, Progressive Insurance Company, of $410,000. Hence, by a

                              6 preponderance of the evidence, and with all categories of damages alleged taken into account, this

                              7 action alleges an amount in controversy in excess of $75,000.00.

                              8            For these reasons, the state court action may be removed to this Court by Defendants in
                              9   accordance with the provisions of 28 U.S.C. § 1441(a) because: (1) the action is a civil action
                         10 pending within the jurisdiction of the United States District Court for the District of Nevada; (2) this
                         11 action is between citizens of different states; and (3) the amount in controversy exceeds $75,000.00,

                         12 exclusive of interest and costs.
                         13                                        FILING REMOVAL PAPERS
                         14                Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this action has been
                         15 provided simultaneously to Plaintiff. A copy of this Notice of Removal will be filed with the Clerk
                        16 of the Second Judicial District Court ofWashoe County, Nevada.

                        17                 Wherefore, Defendants hereby removes the above-captioned action from the Second Judicial
                        18 District Court of Washoe County, Nevada, and requests that further proceedings be conducted in

                        19 this Court as provided by Law.
                        20
                        21 Dated: July 9th, 2021                                  McCORMICK, BARSTOW, SHEPPARD,
                                                                                         WAYTE & CARRUTH LLP
                       22

                       23
                                                                             By: /s/ Michael A. Pintar
                       24                                                                      Michael A. Pintar
                       25                                                                   Nevada Bar No. 3 789
                                                                               Attorneys for Defendants Travis J. Hostetler and
                       26                                                                    Specialty Eggs, Inc.

                       27         038028-0000047754725.1


                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
                                                                                  3                                        Case No.
     CARRUTH LLP
241 RIDGE STREET, SUITE 300
                                    NOTICE OF REMOVAL OF ACTION BY DEFENDANTS PURSUANT TO 28 U.S.C. 1332 AND 28 U.S.C.
     RENO, NV 89501                                                            1441(b)
